Citation Nr: 0926740	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant is the custodian of the widow of a Veteran 
whose active military service extended from May 1941 to July 
1956 and from August 1956 to February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2009, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The primary issue on appeal involves service connection for 
the cause of the Veteran's death.  During the pendency of 
this appeal, the Court issued a decision in the appeal of 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that, 
in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) must include: (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

At the time of the Veteran's death, the Veteran was service 
connected for pulmonary tuberculosis, minimal, inactive; 
tonsillitis, chronic operated; and osteomyelititis, right 
parietal bone, inactive.  A review of the claims folder 
reveals that the appellant was not provided with a statement 
of the conditions for which he was service connected at the 
time of his death.  Remand is required so that the appellant 
can be provided the requisite notice.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death and an explanation as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim, 
considering all the evidence of record.  
If the decision remains unfavorable, the 
appellant and her representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC), and she 
should be given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




